United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-2601
                                  ___________

Dorothy A. Lewis,                  *
                                   *
             Appellant,            *
                                   * Appeal from the United States
      v.                           * District Court for the Western
                                   * District of Missouri.
AMR, also known as American        *
Airlines, Inc. TWA Airlines,       *      [UNPUBLISHED]
LLC; Tamara Bryan; Steve Hampton, *
                                   *
             Appellees.            *
                              ___________

                           Submitted: March 5, 2004
                               Filed: March 26, 2004
                                 ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      Dorothy A. Lewis (Lewis) appeals the district court’s1 adverse grant of
summary judgment and award of costs to defendants. Although Lewis raises
numerous arguments regarding the summary judgment order and other preceding
orders, her notice of appeal did not designate those orders, see Fed. R. App. P.
3(c)(1)(B), the appeal was not timely filed as to those orders, see Fed. R. App. P.


      1
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
4(a)(1) (30-day time to appeal), and defendants’ motion for costs did not toll the time
to appeal, see Fed. R. App. P. 4(a)(4)(A) (motions that toll time for appeal); cf.
Buchanan v. Stanships, Inc., 485 U.S. 265, 265-69 (1988) (because a request for costs
“raises issues wholly collateral to” a merits judgment, a party’s costs application was
incorrectly raised in a Fed. R. Civ. P. 59(e) motion, and the motion did not render
invalid a notice of appeal filed prior to the disposition of costs motion). Thus, the
only issue properly before us involves the district court’s award of costs to
defendants. Even though defendants sought $2,151 in costs, the district court
awarded only $449.20 in copying costs.

      We review the costs award for abuse of discretion. Martin v. DaimlerChrysler
Corp., 251 F.3d 691, 695 (8th Cir. 2001). Lewis was required to overcome the
presumption that defendants were entitled to costs. Id. at 696; see Fed. R. Civ. P.
54(d)(1). We discern no abuse of discretion: (1) copying costs are taxable, see 28
U.S.C. § 1920(4); (2) contrary to Lewis’s assertion, defendants sought copying costs;
and (3) the district court–which specifically addressed Lewis’s objections and
awarded less than a quarter of the costs defendants sought–had authority to award
costs even though Lewis was indigent and her claims were not frivolous. See
Lampkins v. Thompson, 337 F.3d 1009, 1017 (8th Cir. 2003).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-